Pfeifer, J.,
dissenting. The right-to-remedy clause of the Ohio Constitution mandates that “every person, for an injury done him in his * * * person, * * * shall have remedy by due course of law.” Section 16, Article I, Ohio Constitution. In Burgess v. Eli Lilly & Co. (1993), 66 Ohio St.3d 59, 62, 609 N.E.2d 140, 142, this court stated, “This court has previously identified a practical and essential element of the Constitution’s right-to-remedy clause: ‘ “When the Constitution speaks of remedy and injury to person, property or reputation, it requires an opportunity granted at a meaningful time and in a meaningful manner’ (Emphasis added.)” Quoting Hardy v. VerMeulen (1987), 32 Ohio St.3d 45, 47, 512 N.E.2d 626, 628. The majority appears determined to ensure that the plaintiffs do not receive their constitutional right to a remedy.
I embrace the market-share liability theory outlined in Goldman v. Johns-Manville Sales Corp. (1987), 33 Ohio St.3d 40, 514 N.E.2d 691. It would allow a remedy in a meaningful manner, assuming its elements can be established, without trammeling the rights of defendants. DES manufacturers can avoid liability by establishing that they did not distribute DES in Ohio.
It is difficult to imagine a case better suited to market-share liability. DES was fungible, virtually impossible to differentiate, and most important, it was all bad. Nevertheless, the majority today essentially tells the injured women: We know you have been injured and we know that certain companies manufactured *367and distributed a defective drug to you or your mother, but because you do not know which specific company is responsible for the DES specific to you, we will hold none of the offending drug manufacturers accountable for the devastating harm they caused. Such a result does not comport with the constitutional mandate to provide a right to a remedy in a meaningful manner.
It is unconscionable that any profoundly injured woman of the estimated four hundred thirty thousand Ohio women who took DES should be prohibited from successfully pursuing constitutionally protected compensation for injuries done simply because she can only trace the harm to a group of manufacturers of the same product. The fungibility of DES makes it virtually impossible to pinpoint a specific defendant. Applying market-share liability is the only avenue for DES-injured women to successfully pursue a meaningful remedy.
With their answer to the certified question, the majority is more comfortable shielding the defendant drug companies than with applying a theory of recovery that would allow the plaintiffs to go forward with their case. The majority’s decision has the perverse effect of protecting a defendant class that undeniably manufactured, released, and profited from a horribly defective product while denying a chance of recovery to a class of injured women that undeniably did nothing wrong, except suffer the consequences of the ingestion of the defendants’ defective drugs. The right-to-remedy clause has been turned on its head and the majority has effectively given these defendants the equivalent of a common-law right-to-immunity. DES-injured women will have to content themselves with knowing that they “engender sympathy.” I dissent.